DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed March 31, 2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered. The non-patent literature publication listed in the information disclosure statement and filed on March 31, 2021 is not legible and therefore it has not been considered. See MPEP section 609.04(a).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ng et al (U.S. Patent Publication No. 2017/0014910) in view of Feldmann et al (U.S Patent Publication No. 2018/0207722).
	In the case of claims 1 and 2, Ng teaches a method for forming a three-dimensional shaped article by a series of step including a layer forming step wherein a layer was formed using a composition containing a plurality of particles in the form of first particles and a joining step wherein the first particles are joined/fused together in the layer by irradiation with a laser beam and the layer forming step and joining step are repeated (Abstract, Page 5 Paragraph 0064-0065 and Page 7 Paragraph 0079-0080).
	Ng further teaches that the particles/first powder particles of the composition had a mean/average diameter and that the thickness of the layer formed by the particles was 1 to 4 times the size of the mean/average particle diameter (Page 4 Paragraph 0054). Therefore, the 
	Ng does not specifically teach that the arithmetic average height of the surface of the layer in a state where the particles were joined to one another by the joining step was 15 microns or less or that a maximum height of a surface of the layer in a state where the particles were joined to one another by the joining step was 250 microns or less. However, section 2144.05.II.A of the MPEP states “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”
	Furthermore, Feldmann teaches a process for additive manufacturing using laser fusing of a layer of powder material (Abstract, Page 1 Paragraph 0005 and Page 2 Paragraph 0034) wherein after fusion of the layer a height of the fused layer was measured because the height of the layer affected the amount of material delivered to form the next layer (Page 6 Paragraph 0059).
	Based on the teaches of Feldmann, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have determined optimal arithmetic average heights and maximum heights of the surface of the joined/fused layer of Ng through routine experimentation because the height of the surface of the layer affected the amount of material needed to form subsequent layers.
	As for claims 3 and 7, Ng teaches that the composition comprising the first particles powders was ejected to form the layer (Page 6 Paragraph 0071).

	As for claims 5, 6 and 9-19, Ng teaches that the particles/first powder particles had a mean/average particle diameter of 5 to 10 microns (Page 1 Paragraph 0009), which was in the claimed range of 0.1 to 50 microns. Furthermore, as was discussed previously, the thickness of each layer of Ng was 1 to 4 times the average particle diameter of the first particles meaning that the thickness of each layer of Ng was 5 to 40 microns, which was within the claimed range of 5 to 300 microns.

Conclusion
	Claims 1 through 19 have been rejected. No claims were allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P WIECZOREK whose telephone number is (571)270-5341. The examiner can normally be reached Monday - Friday, 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571)272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/MICHAEL P WIECZOREK/Primary Examiner, Art Unit 1712